DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 5 and 6 are objected to because of the following informalities:
Claims 5 and 6 should be dependent on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For instance,
the Specification discloses only, “To carry out the pattern recognition, inter alia, methods of artificial intelligence are applied.” – (para. [0019])
methods of artificial intelligence are applied to perform the pattern recognition.” It is not clearly pointed out in the Specification which methods of artificial intelligence and/or how they are carried out to perform the pattern recognition.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance,
the Specification discloses only, “To carry out the pattern recognition, inter alia, methods of artificial intelligence are applied.” – (para. [0019])

Claim 4 reciting, “The method as claimed in claim 1, in which methods of artificial intelligence are applied to perform the pattern recognition.” It is not clearly pointed out in the Claim which methods of artificial intelligence and/or how they are carried out to perform the pattern recognition.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Advanced Flutter Analysis of A Long Shrouded Steam Turbine Blade”, Petrie-Repar et al.  (referred hereafter Petrie-Repar et al.).
Referring to claim 1, Petrie-Repar et al. disclose a method for the automated performance of a resonance test (e.g., “eigenmodes” – page 1, Introduction: 2nd para.) for a multicomponent component (Figures 1 & 11), wherein the multicomponent component is a blade row (e.g., “blade row” - page 11, 1st col., 3rd para.), in which beforehand, by a direct mechanical excitation (e.g., “self-excited vibrations” – page 1, Introduction: 1st para.) of a new multicomponent component (e.g., “The calculated logarithmic decrement values for the new turbine blade are compared with a reference case for a similar steam turbine blade at a condition known to have a long and safe working history.” - Abstract), 
relevant acoustic parameters (e.g., “structural deformation/frequency” - page 1, Introduction: 1st -2nd para./ “decaying” – page 11, 1st col., 3rd – 4th para.) of the new multicomponent component are measured (pages 2-3, Scope of Paper section), or are numerically computed (page 3, Computational Method section) and deposited in a database (Figures 1 & 15), the method comprising:
performing the direct mechanical excitation of a used multicomponent component (pages 1-2, Introduction section; page 6, Structural Modes section),
acquiring relevant acoustic parameters for the used multicomponent component (e.g., “structural deformation/frequency” - page 1, Introduction: 1st -2nd para./ “decaying” – page 11, 1st col., 3rd – 4th para.), 
comparing the acquired relevant acoustic parameters for the used multicomponent component with the relevant acoustic parameter of the new multicomponent component stored in the database (pages 10-11, Discussion section), and  
detecting and evaluating deviations (e.g., “decaying” - pages 10-11, Discussion section). 
Abstract) configured recording or numerically computing (page 3, Computational Method section) relevant acoustic parameters (e.g., “structural deformation/frequency” - page 1, Introduction: 1st -2nd para./ “decaying” – page 11, 1st col., 3rd – 4th para.) of a new multicomponent component (Figures 1 & 11; e.g., “blade row” - page 11, 1st col., 3rd para.) when the new component is mechanically excited (e.g., “self-excited vibrations” – page 1, Introduction: 1st para), wherein the new multicomponent component is a blade row (Figures 1 & 11; e.g., “blade row” - page 11, 1st col., 3rd para.) and storing the relevant acoustic parameters of the new multicomponent component in a database (Figures 1 & 15), 
recording relevant acoustic parameters of a used multicomponent component when the used multicomponent component is mechanically excited (e.g., “structural deformation/frequency” - page 1, Introduction: 1st -2nd para./ “decaying” – page 11, 1st col., 3rd – 4th para.) and storing the relevant acoustic parameters of the used multicomponent component in the database (pages 10-11, Discussion section), and
comparing the relevant acoustic parameters of the used multicomponent component with the relevant acoustic parameters of the new multicomponent component (pages 10-11, Discussion section).  
Referring to claim 3, Petrie-Repar et al. disclose a method for the automated performance of a resonance test for a multicomponent component (Abstract),
in which the deviations are classified between acceptable and to be replaced (e.g., “The new blade (stage) was developed in order to further increase the exhaust flow capacity and improve aerodynamic performance. The new blade is longer and the root diameter is larger than the reference blade. The new blade is made of steel while the reference blade is made of titanium.” – pages 2-3, Scope of Paper section; pages 10-11, Discussion section). 
As to claim 5, Petrie-Repar et al. disclose a method for the automated performance of a resonance test (e.g., “eigenmodes” – page 1, Introduction: 2nd para.) for a multicomponent component (Figures 1 & 11), wherein the relevant acoustic parameters are a frequency picture and/or frequency profile (page 6, Structural Modes section; Figure 12).
e.g., “eigenmodes” – page 1, Introduction: 2nd para.) for a multicomponent component (Figures 1 & 11), wherein the relevant acoustic parameters are a decay behavior (page 11, 1st col., 3rd – 4th para.).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Petrie-Repar et al. as applied to claim 1 above, and further in view of “Gas Turbine Fault Diagnosis Based on ART2 Neural Network”, Qingyang et al. (referred hereafter Qingyang et al.).
Regarding claim 4, Petrie-Repar et al. do not expressively disclose in which methods of artificial intelligence are applied to perform a pattern recognition. 
Qingyang et al., in a same field of endeavor, disclose that it is known in the art to provide methods of artificial intelligence are applied to perform a pattern recognition (Abstract; page 5244-5245, A. ART2 Neural Network Structure section; Figure 1). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Qingyang et al. reference to Petrie-Repar et al. reference for resonance testing of defective blades to improve diagnosis accurately and learning speed of the conventional approaches.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Qingyang et al..
. 
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOAN M LE/Primary Examiner, Art Unit 2864